17-880
    Alam v. Barr
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A206 504 250
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 20th day of February, two thousand
    nineteen.

    PRESENT:
             GUIDO CALABRESI,
             PETER W. HALL,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    ROFI QUL ALAM,
             Petitioner,

                   v.                                            17-880
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.*
    _____________________________________


    FOR PETITIONER:                   Khagendra Gharti-Chhetry,
                                      New York, NY.



    * Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
    Attorney General William P. Barr is automatically substituted
    for former Acting Attorney General Matthew G. Whitaker as
    Respondent.
FOR RESPONDENT:                    Chad A. Readler, Principal Deputy
                                   Assistant Attorney General; John
                                   S. Hogan, Assistant Director;
                                   Laura M.L. Maroldy, Trial
                                   Attorney, Office of Immigration
                                   Litigation, United States
                                   Department of Justice, Washington,
                                   DC.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner    Rofi    Qul    Alam,    a   native   and    citizen     of

Bangladesh, seeks review of a March 2, 2017, decision of the

BIA affirming a December 8, 2015, decision of an Immigration

Judge (“IJ”) denying asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).                    In re

Rofi Qul Alam, No. A206 504 250 (B.I.A. Mar. 2, 2017), aff’g

No. A206 504 250 (Immig. Ct. N.Y. City Dec. 8, 2015).                        We

assume the parties’ familiarity with the underlying facts and

procedural history in this case.

       Under the circumstances of this case, we have reviewed

both    the   IJ’s   and    the    BIA’s    opinions   “for     the   sake   of

completeness.”       Wangchuck v. Dep’t of Homeland Security, 448
F.3d 524, 528 (2d Cir. 2006).               The applicable standards of



                                       2
review are well established.         See 8 U.S.C. § 1252(b)(4)(B);

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

      “Considering the totality of the circumstances, . . . a

trier of fact may base a credibility determination on . . .

the consistency between the applicant’s or witness’s written

and oral statements . . . , the internal consistency of each

such statement, [and] the consistency of such statements with

other    evidence   of     record     .   .    .   .”     8 U.S.C.

§ 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d at 163-

64.   Substantial evidence supports the agency’s determination

that Alam was not credible as to his claim that the Awami

League and members of its student section, the Bangladesh

Student League (“BSL”), attacked him and twice attempted to

kidnap his daughter because he was a member of a rival

political party, the Bangladesh Nationalist Party.

      The agency reasonably relied on record inconsistencies

regarding who reported Alam’s attack to the police, when

that report was made, what injuries he suffered, whether he

hosted political meetings at his home, and the date of an

important election.      See 8 U.S.C. § 1158(b)(1)(B)(iii); see

also Xiu Xia Lin, 534 F.3d at 165-67.         Alam testified that

his brother reported the attack to the police 15 days after


                                 3
BSL members assaulted him and later, after his release from

the hospital, he and his brother again went to the police;

but both Alam’s otherwise detailed written statement and

his brother’s letter mention only that Alam’s brother

reported the incident to the police and both sources

explicitly identify the report as having been made the day

after the attack.   These inconsistencies regarding a main

incident of persecution provide substantial evidence for

the adverse credibility determination.   See Xian Tuan Ye v.

Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006)

(holding that “material inconsistency in an aspect of [an

applicant’s] story that served as an example of the very

persecution from which he sought asylum . . . afforded

substantial evidence to support the adverse credibility

finding.”) (internal quotation marks and citation omitted).

Alam’s initial insistence that the information was in his

application, and his subsequent statement that he did not

know why it was not, do not resolve the discrepancy.     See

Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

petitioner must do more than offer a plausible explanation

for his inconsistent statements to secure relief; he must

demonstrate that a reasonable fact-finder would be


                              4
compelled to credit his testimony.”) (internal quotation

marks omitted).

    As for Alam’s political work, the agency reasonably

relied on inconsistencies between Alam’s written statement

that he had organized political meetings in his home during

the election period, and his testimony that he never organized

meetings to support a political candidate.      Id. at 80-81

(noting that it is not our role to justify contradictions in

an asylum applicant’s submissions). The agency also did not

err in considering Alam’s inconsistent testimony as to when

an important election took place given that the election was

central to Alam’s fear of persecution.   See Xiu Xia Lin, 534
F.3d at 166-67.

    Finally, given the totality of the circumstances, the

agency did not err in finding suspect and giving limited

weight to the 2015 medical letters written by the psychiatrist

who allegedly treated Alam for his stab wounds and treated

Alam’s daughter after her attempted kidnappings, particularly

given the inconsistency between Alam’s testimony and written

statement about whether he was stabled in one leg or both.

See Xiu Xia Lin, 534 F.3d at 166-67; see also Xiao Ji Chen v.

U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (the


                              5
weight afforded to the applicant’s evidence “lies largely

within the discretion of the IJ”) (brackets and quotation

marks omitted).

      Due to the inconsistencies in the record relating both

to Alam’s political activities and the alleged persecution,

the   adverse      credibility     determination     is   supported   by

substantial evidence.            See 8 U.S.C. § 1158(b)(1)(B)(iii);

Xiu   Xia   Lin, 534 F.3d    at   167.   That   determination    is

dispositive of asylum, withholding of removal, and CAT relief

because all three claims are based on the same factual

predicate.      See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

Cir. 2006).

      For the foregoing reasons, the petition for review is

DENIED.

                                   FOR THE COURT:
                                   Catherine O’Hagan Wolfe, Clerk




                                       6